Execution Copy
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of May 30,
2008, by and between BioScrip, Inc., (the “Company”), and Richard H. Friedman
(“Executive”).
WHEREAS, the parties wish to set forth in this Agreement all of the terms and
conditions of Executive’s ongoing employment with the Company.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other valuable consideration, the sufficiency of which is hereby acknowledged,
the parties hereto, intending to be legally bound, restate their agreement as
follows:
     1. Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, for the period commencing on June 1, 2008 and
continuing through and including May 31, 2011 (the “Initial Term”) as Chief
Executive Officer, President and Chairman of the Board of Directors of the
Company (the “Board”) unless sooner terminated in accordance with the provisions
of Section 4 or Section 5; provided, however, that this Agreement shall be
extended for up to four (4) additional one (1) year periods unless written
notice of termination thereof is given by either party not less than three
(3) months prior to the Initial Term or any of the successive one (1) year
extensions thereto.
     2. Duties and Location. Executive, in his capacity as Chief Executive
Officer, President and Chairman of the Board, shall faithfully perform for the
Company the duties of said offices and positions and such other duties of an
executive, managerial, or administrative nature as shall be specified and
designated from time to time by the Board, to whom Executive shall directly
report. The Executive shall devote all of his business time and effort to the
performance of his duties hereunder, and shall be employed in Elmsford, New
York, subject to travel from time to time as deemed necessary or appropriate.
Notwithstanding the foregoing, the parties agree and acknowledge that if the
parties mutually agree to establish one or more separate positions of Chief
Operating Officer and/or President the occurrence of that event or events in and
of itself shall not constitute “Good Reason” (as defined below) permitting
Executive to exercise his rights under Section 5.2 (c) hereof.
     3. Compensation.
     3.1 Salary. The Company shall pay Executive during the Term a base salary
of $850,000 per annum (the “Annual Salary”), in accordance with the customary
payroll practices of the Company applicable to senior executives, in
installments not less frequently than monthly.

 



--------------------------------------------------------------------------------



 



     3.2 Benefits — In General. In accordance with policies then applicable to
all Company employees with respect to benefits contribution, Executive shall be
permitted during the Term to participate in the group life, hospitalization or
disability insurance plans, health programs, pension and profit sharing plans,
salary reviews, and similar benefits (other than bonuses and stock options or
other equity-based compensation, which are provided for under Section 3.3 and
3.4 hereof, or severance, displacement or other similar benefits) which are of a
type available from time to time to other senior executives of the Company
generally, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.
     3.3 Annual Bonus. During the Term, Executive shall be entitled to receive a
bonus each calendar year, payable in cash in accordance with, and subject to the
terms and conditions of the Company’s then applicable short-term bonus or other
cash incentive program (each, a “Bonus Program”). Executive’s target bonus award
for each year will be 100% of his then base salary (the “Target Bonus Award”).
Executive’s actual bonus award may range from a minimum amount of 0% to a
maximum of 100% of his Target Bonus Award, will be determined by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”), and is contingent upon the attainment of performance goals
reasonably established in good faith by the Committee based upon the
recommendations of the Executive no later than 90 days after the commencement of
each fiscal year. Any annual bonus compensation payable to the Executive shall
be paid within 2 1/2 months following the end of the fiscal year to which such
annual bonus relates.
     3.4 Equity-Based Grants. (a) While there shall be no minimum annual
guaranteed grant, Executive shall participate in the Company’s equity (stock and
stock option) plans and programs in a manner commensurate with his offices and
positions. All equity-based grants previously awarded to Executive shall be
unaffected by this Agreement and treated pursuant to the applicable plans’ terms
and conditions except insofar as set forth in this Agreement.
     (b) Notwithstanding anything to the contrary contained in this Agreement,
and in addition to any other equity-based grants contemplated hereby, as a
special equity award, the Company grants Executive a one-time performance share
award of 200,000 shares, subject to the achievement of the performance and time
measurements set forth in Section 3.4(b)(i)—(iii) hereof:
     (i) as to twenty (20%) percent of such shares, on the later to occur of the
satisfaction of the conditions set forth in (A) and (B) of this subparagraph:
(A) the earlier to occur of (x) the closing price of the Common Stock as
reported by NASDAQ equaling or exceeding $9.00 per share for twenty
(20) consecutive trading days or (y) the Company achieving Earnings Before
Interest, Taxes, Depreciation Amortization and Option Expense (“EBITDAO”) of at
least $32,852,000 for any of the fiscal years ending December 31, 2008 through
December 31, 2013, and (B) the first anniversary of the grant date (April 29,
2008); and

2



--------------------------------------------------------------------------------



 



     (ii) as to thirty (30%) percent of such shares, on the later to occur of
the satisfaction of the conditions set forth in (A) and (B) of this
subparagraph: (A): the earlier to occur of (x) the closing price of the Common
Stock as reported by NASDAQ equaling or exceeding $11.00 per share for twenty
(20) consecutive trading days or (y) the Company achieving EBITDAO of at least
$40,152,000 for any of the fiscal years ending December 31, 2008 through
December 31, 2013, and (B) the first anniversary of the grant date; and
     (iii) as to fifty (50%) percent of such shares, on the later to occur of
the satisfaction of the conditions set forth in (A) and (B) of this
subparagraph: (A): the earlier to occur of (x) the closing price of the Common
Stock as reported by NASDAQ equaling or exceeding $14.00 per share for twenty
(20) consecutive trading days, or (y) the Company achieving EBITDAO of at least
$51,103,000 for any of the fiscal years ending December 31, 2008 through
December 31, 2013, and (B) the second anniversary of the grant date.
     3.5 Vacation.. Executive shall be entitled to vacation of 20 business days
per calendar year, to be accrued and available in accordance with the policies
applicable to senior executives of the Company generally.
     3.6 Expenses. The Company shall pay or reimburse Executive ordinary and
reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by Executive during the Term in the performance of
Executive’s services under this Agreement, including, but not limited to,
business related travel and/or entertainment expenses; provided, that Executive
submits proof of such expenses, with the properly completed forms and supporting
receipts and other documentation as prescribed from time to time by the Company,
in accordance with the policies applicable to senior executives of the Company
generally.
     4. Termination upon Death or Disability.
     4.1 Termination upon Death. If Executive dies during the Term, the
obligations of the Company to or with respect to Executive shall terminate in
their entirety except as otherwise provide under this Section 4. Upon death,
within thirty days: (i) the Executive’s estate or beneficiaries (“Estate”) shall
be entitled to receive any Annual Salary and other benefits (including bonuses
awarded or declared but not yet paid) earned and accrued under this Agreement
prior to the date of termination and reimbursement for expenses incurred prior
to the date of termination; (ii) with the exception of the special equity award
set forth in subsection (v) hereof, all unvested options and restricted stock
shall immediately vest, which together with vested and exercisable options
granted to Executive may be exercised or sold, as the case may be, by his Estate
for a period equal to the earlier to occur of one (1) year from and after the
date of the Executive’s death and the original expiration date of each option as
set forth in the respective option agreement relating thereto; (iii) the Estate
shall be entitled to receive a pro rata bonus for the year in which Executive’s
death occurred (based on the number of days elapsed in the year of the
Executive’s death) at the time when such bonus would

3



--------------------------------------------------------------------------------



 



normally be paid and subject to achievement of the applicable performance
criteria established by the Committee; (iv) any and all deferred compensation of
Executive shall be promptly paid to the Estate; (v) the special equity award
under Section 3.4 of this Agreement shall vest on a pro rata basis, subject to
achievement of the agreed upon performance criteria; and (vi) Executive and his
Estate shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder. The Company shall provide reasonable assistance and information to
the Estate in order that it may exercise any options and/or sell or transfer any
other Company equity then held by the Estate.
     4.2 Termination upon Disability. If during the Term Executive by virtue of
ill health or other disability is unable to perform substantially and
continuously the duties assigned to him for more than 180 consecutive or
non-consecutive calendar days out of any consecutive twelve-month period, the
Company shall have the right, to the extent permitted by law, to terminate the
employment of Executive upon notice in writing to Executive; provided that the
Company will have no right to terminate Executive’s employment if, in the
opinion of a qualified physician reasonably acceptable to the Company, it is
reasonably certain that Executive will be able to resume Executive’s duties on a
regular full-time basis within 30 days of the date Executive receives notice of
such termination. Upon termination of employment by virtue of disability;
(i) the Executive shall be entitled to receive any Annual Salary and other
benefits (including bonuses awarded and/or declared but not yet paid) earned and
accrued under this Agreement prior to the date of termination and reimbursement
for expenses incurred prior to the effective date of the termination of
employment as set forth in Section 3.6 hereof; (ii) the Executive shall receive
a pro rata bonus under Section 3.3 for the year in which such disability
occurred (based on the number of days elapsed in the year prior of the
Executive’s disability) at the time such bonus would normally be paid and
subject to achievement of the applicable performance criteria; (iii) with the
exception of the special equity award set forth in subsection (v) hereof, all
unvested options and restricted stock shall immediately vest, which together
with fully vested and exercisable Options granted to Executive, may be exercised
or sold, as the case may be, by Executive for a period equal to the earlier to
occur of one (1) year after the date of Executive’s termination of employment
due to disability and the original expiration date of each option as set forth
in the respective option agreement relating thereto; (iv) Executive shall
receive for a period of two (2) years from the date of termination (A) the
Annual Salary that Executive was receiving at the time of such termination of
employment, less the gross proceeds paid to Executive on account of Social
Security or other similar benefits and Company provided long-term disability
insurance, payable in accordance with Section 3.2 hereof; and (B) such
continuing coverage under the benefit plans and programs Executive would have
received under Section 3.2 hereof as would have applied in the absence of such
termination; it being expressly understood and agreed that nothing in this
clause (iv) shall restrict the ability of the Company to amend or terminate
prospectively such benefits plans and programs from time to time in its sole and
absolute discretion; provided, however, that the Company shall in no event be
required to provide any coverage contemplated in Section 3.2 hereof after such
time as Executive becomes entitled to coverage under the benefit plans and
programs of another employer or recipient of

4



--------------------------------------------------------------------------------



 



Executive’s services (and provided, further, that such entitlement shall be
determined without regard to any individual waivers or other arrangements);
(v) Executive shall become vested in and immediately paid any pension or other
deferred compensation other than pension or deferred compensation under a plan
intended to be qualified under Section 401(a) or 403(a) of the Internal Revenue
Code of 1986, as amended (the “IRC”), subject to any required delay in payment
under Section 7.1 of this Agreement; (vi) the special equity award under
Section 3.4 of this Agreement shall vest on a pro rata basis, subject to
achievement of the applicable performance criteria; and (vii) and Executive
shall have no further rights to any other compensation or benefits hereunder on
or after the termination of employment, or any other rights hereunder on or
after the termination of employment, or any other rights hereunder.
     5.   Certain Terminations of Employment.
     5.1 Termination for “Cause;“Termination of Employment by Executive Without
Good Reason.
     (a) For purposes of this Agreement, “Cause” shall mean: (i) Executive’s
conviction of, or plea of guilty or no contest to, a felony or a crime of moral
turpitude; (ii) Executive’s commission of unauthorized acts intended to result
in Executive’s personal enrichment at the material expense of the Company;
(iii) Executive’s material violation of Executive’s primary duties or
responsibilities to the Company which constitute willful misconduct or willful
dereliction of duty, or the material breach of the covenants contained in
Section 6 hereof; or (iv) Executive’s other material breach of this Agreement;
provided that the violation or breach shall have continued unremedied for ten
(10) days after written notice by the Company to Executive specifying such
material breach, which notice shall be provided within 30 days of the event
allegedly constituting Cause.
     (b) The Company may terminate Executives employment hereunder during the
Term for Cause. If the Company terminates the Executive’s employment for Cause,
during the Term (i) the Executive shall receive Annual Salary and other benefits
(including bonuses awarded or declared but not yet paid) earned and accrued
under this Agreement prior to the effective date of the termination of
employment (and reimbursement for expenses incurred prior to the effective date
of the termination of employment as set forth in Section 3.6); (ii) all vested
and unvested options shall lapse and terminate immediately and may no longer be
exercised; (iii) all unvested restricted stock shall be forfeited; and (iv) all
earned and unearned performance shares shall lapse and terminate immediately
(including the performance shares granted under Section 3.4(b) of this
Agreement); and (v) the Executive shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder.
     (c) Executive may terminate his employment during the Term upon written
notice to the Company which specifies an effective date of termination not

5



--------------------------------------------------------------------------------



 



less than 30 days from the date of such notice. If Executive terminates his
employment during the Term and the termination is not covered by Section 4, 5.2,
or 5.3: (i) Executive shall receive Annual Salary and other benefits (including
bonuses awarded or declared but not yet paid) earned and accrued under this
Agreement prior to the effective date of the termination of employment (and
reimbursement for expenses incurred prior to the effective date of the
termination of employment as set forth in Section 3.6); (ii) all fully vested
and exercisable options granted to Executive may be exercised by Executive for a
period of one (1) year after the date of Executive’s effective date of
termination (but in no event after the original expiration date of each option
as set forth in the respective option agreement relating thereto); (iii) all
unvested restricted stock shall be forfeited; (iv) all unearned performance
shares shall lapse and terminate immediately (including the performance shares
granted under Section 3.4(b) of this Agreement); and (v) Executive shall have no
further rights to any compensation or other benefits hereunder on or after the
termination of employment, or any other rights hereunder.
     5.2 Termination Without Cause; Termination for Good Reason.
     (a) For purposes of this Agreement, “Good Reason” shall mean the existence
of any one or more of the following conditions that shall continue for more than
30 days following written notice thereof by Executive to the Company:

  (i)   Subject to Section 2 hereof, the material reduction of or change in
Executive’s reporting lines, title(s), authority, duties or responsibilities, or
the assignment to Executive of duties materially inconsistent with Executive’s
position or positions with the Company;     (ii)   After a Change of Control (as
defined in Exhibit A to this Agreement), the relocation of Executive’s principal
place of employment of more than 50 miles from his current location immediately
prior to the Change of Control, unless such relocation was with Executive’s
written consent;     (iii)   the reduction in Executive’s Annual Salary or the
Target Bonus Award (it being acknowledged and agreed that the achievement or
failure to achieve personal and/or corporate goals may decrease Executive’s
bonus achieved in any year and that such failure to achieve the target shall not
be deemed to be “Good Reason” hereunder); or     (iv)   the Company’s material
and continuing breach of this Agreement.

6



--------------------------------------------------------------------------------



 



     (b) The Company may terminate Executive’s employment during the Term at any
time for any reason whatsoever. If the Company terminates Executive’s employment
without Cause during the Term (and/or the termination is not covered by
Section 4, 5.1 or 5.3 hereof), (i) Executive shall receive Annual Salary and
other benefits (including bonuses awarded but not yet paid) earned and accrued
under this Agreement prior to the effective date of the termination of
employment (and reimbursement for expenses incurred prior to the effective date
of the termination of employment as set forth in Section 3.6 paid in accordance
with the Company’s normal payroll practices); (ii) the Executive shall receive a
pro rata bonus for the year in which such termination occurred (based on the
number of days elapsed in the year of Executive’s termination of employment) at
the time such bonus would normally be paid and subject to achievement of the
applicable performance criteria and; (iii) all unvested options and restricted
stock shall immediately vest which, together with all fully vested and
exercisable Options granted Executive, may, in the case of options, be exercised
by Executive for a period ending on the earlier of one (1) year after the date
of Executive’s termination and the original expiration date of each option as
set forth in the respective option agreement relating thereto; (iv) Executive
shall receive for a period of (2) years after termination of employment (A) the
Annual Salary, and (B) such continuing coverage under the benefit plans and
programs Executive would have received under Section 3.2 hereof as would have
applied in the absence of such termination, it being expressly understood and
agreed that nothing in this clause (iv) shall restrict the ability of the
Company to amend or terminate prospectively such benefits plans and programs
from time to time in its sole and absolute discretion; provided, however, that
the Company shall in no event be required to provide any coverage contemplated
by Section 3.2 hereof after such time as Executive becomes entitled to coverage
under the benefit plans and programs of another employer or recipient of
Executive’s services (and provided, further, that such entitlement shall be
determined without regard to any individual waivers or other arrangements);
(v) Executive shall become vested in and immediately paid any pension or other
deferred compensation other than pension or deferred compensation under a plan
intended to be qualified under Section 401(a) or 403(a) of the IRC, subject to
any required delay in payment under Section 7.1 of this Agreement; (vi) with
respect to the special equity award granted under Section 3.4(b) of this
Agreement, such award shall vest pro rata (based on the number of days elapsed
in that year prior to the Executive’s termination of employment), at the time
such award would normally have been paid and subject to achievement of the
applicable performance criteria; and (vii) Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.
     (c) Executive may terminate Executive’s employment with the Company during
the Term for “Good Reason.” If Executive terminates his employment for Good
Reason during the Term, (i) Executive shall receive Annual Salary and

7



--------------------------------------------------------------------------------



 



other benefits (including bonuses awarded but not yet paid) earned and accrued
under this Agreement prior to the effective date of the termination of
employment (and reimbursement for expenses incurred prior to the effective date
of the termination of employment as set forth in Section 3.6 paid in accordance
with the Company’s normal payroll practices; (ii) Executive shall receive a pro
rata bonus for the year in which such termination occurred (based on the number
of days elapsed in the year of Executive’s termination of employment) at the
time such bonus would normally be paid and subject to achievement of the
applicable performance criteria; (iii) all unvested options and restricted stock
shall immediately vest which, together with all fully vested and exercisable
Options granted Executive, may, in the case of options, be exercised by
Executive for a period ending on the earlier of one (1) year after the date of
Executive’s termination and the original expiration date of each option as set
forth in the respective option agreement relating thereto; (iv) Executive shall
receive for a period of two (2) years after termination of employment, (A) the
Annual Salary that Executive was receiving at the time of such termination of
employment, and (B) such continuing coverage under the benefit plans and
programs Executive would have received under Section 3.2 hereof as would have
applied in the absence of such termination, it being expressly understood and
agreed that nothing in this clause (iv) shall restrict the ability of the
Company to amend or terminate prospectively such benefits plans and programs
from time to time in its sole and absolute discretion; provided, however, that
the Company shall in no event be required to provide any coverage contemplated
by Section 3.2 hereof after such time as Executive becomes entitled to coverage
under the benefit plans and programs of another employer or recipient of
Executive’s services (and provided, further, that such entitlement shall be
determined without regard to any individual waivers or other arrangements);
(vi) Executive shall become vested in and immediately paid any pension or other
deferred compensation other than pension or deferred compensation under a plan
intended to be qualified under Section 401(a) or 403(a) of the IRC, subject to
any required delay in payment under Section 7.1 of this Agreement; (vii) with
respect to the special equity award granted under Section 3.4(b) of this
Agreement, such award shall vest pro rata (based on the number of days elapsed
in that year prior to the Executive’s termination of employment) at the time
such award would normally have been paid and subject to achievement of the
applicable performance criteria, and (viii) Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.
     5.3 Certain Terminations after Change of Control.
     (a) For purposes of this Agreement, “Change of Control” shall be defined as
set forth in Exhibit A to this Agreement.
     (b) If a Change of Control occurs during the Term and within the one
(1) year period commencing upon a Change of Control, Executive is terminated by

8



--------------------------------------------------------------------------------



 



the Company or a successor entity and the termination is not covered by
Section 4 or 5.1, or, within such one (1) year period, Executive elects to
terminate his employment for Good Reason, (i) Executive shall receive Annual
Salary and other benefits (including bonuses awarded or declared but not yet
paid) earned and accrued under this Agreement prior to the effective date of the
termination of employment (and reimbursement for expenses incurred prior to the
effective date of the termination of employment as set forth in Section 3.6)
paid in accordance with the Company’s normal payroll practices; (ii) the
Executive shall receive a pro rata bonus for the year in which such termination
occurred (based on the number of days elapsed in that year prior to the
Executive’s termination of employment) at the time such bonus would normally be
paid and subject to achievement of the applicable performance criteria;
(iii) all unvested options and restricted stock shall immediately vest which,
together with all fully vested and exercisable Options granted to Executive,
may, in the case of options, be exercised by Executive for a period ending on
the earlier of one (1) year after the date of Executive’s termination and the
original expiration date of each option as set forth in the respective option
agreement relating thereto; (iv) for a period of three (3) years following his
employment, Executive shall receive (A) the Annual Salary that Executive was
receiving at the time of such termination of employment, payable in accordance
with Section 3.1 hereof, and (B) such continuing coverage under the benefit
plans and programs Executive would have received under Sections 3.2 of this
Agreement as would have applied in the absence of such termination; it being
expressly understood and agreed that nothing in this clause (iv) shall restrict
the ability of the Company to amend or terminate prospectively such plans and
programs from time to time in its sole and absolute discretion; provided,
however, that the Company shall in no event be required to provide any coverage
under Section 3.2 hereof after such time as Executive becomes entitled to
coverage under the benefit plans and programs of another employer or recipient
of Executive’s services (and provided, further, that such entitlement shall be
determined without regard to any individual waivers or other arrangements); (v)
Executive shall become vested in and shall be paid any pension or other deferred
compensation other than pension or deferred compensation under a plan intended
to be qualified under Section 401(a) or 403(a) of the IRC, subject to any
required delay in payment under Section 7.1 of this Agreement; (vi) with respect
to the special equity award granted under Section 3.4(b) of this Agreement, the
award shall vest pro rata (based on the number of days elapsed in that year
prior to the Executive’s termination of employment), at the time such award
would normally have been paid and subject to achievement of the applicable
performance criteria, and (vii) Executive shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment or any other rights hereunder.
     5.4 Retirement Benefits.
     (a) If the Executive’s employment terminates at the end of the Initial Term
(or any renewal Term) as a result of either party providing written notice of

9



--------------------------------------------------------------------------------



 



termination under Section 1 hereof, Executive shall receive a retirement benefit
in the cash amount of $1,700,000. If Executive continues to be employed by the
Company after the Initial Term, the Executive’s retirement benefit shall
increase by 25% of the Annual Salary for each year (or part thereof) he remains
with the Company after the Initial Term. In addition, if the Executive is
terminated by the Company without Cause or by the Executive for Good Reason, he
shall also be entitled to receive, in addition to any amounts payable under
Section 5.1 or 5.2 hereunder, an amount equal to the incremental retirement
benefit set forth herein.
     (b) The retirement benefit shall be paid in equal monthly installments over
a period of five years beginning on the first day of the month following the
Executive’s termination of employment. In the event of the Executive’s death
prior to the payment of the full amount of the retirement benefit, the remaining
installments shall be paid in a lump sum to the last beneficiary designated by
the Executive in writing to the Company; if no such beneficiary survives the
Executive the lump sum shall be paid to the Executive’s estate.
     (c) In the event that the Executive gives written notice of termination
prior to the end of the Initial Term as contemplated by Section 1 hereof,
(i) Executive shall receive Annual Salary and other benefits (including bonuses
awarded or declared but not yet paid) earned and accrued under this Agreement
prior to the effective date of the termination of employment (and reimbursement
for expenses incurred prior to the effective date of the termination of
employment as set forth in Section 3.6); (ii) all fully vested and exercisable
options granted to Executive may be exercised by Executive for a period of one
year after the date of Executive’s effective date of termination (but in no
event after the original expiration date of each option as set forth in the
respective option agreement relating thereto); (iii) all unvested restricted
stock shall be forfeited; (iv) all unearned and unrestricted performance shares
shall lapse and terminate immediately (including the performance shares granted
under Section 3.4(b) of this Agreement); and (v) Executive shall have no further
rights to any compensation or other benefits hereunder on or after the
termination of employment, or any other rights hereunder.
     6. Covenants of Executive.
     6.1 Covenant Against Competition, Other Covenants. Executive acknowledges
that: (i) the principal business of the Company (which, for purposes of this
Section 6 shall include the Company and each of its subsidiaries and affiliates)
is that defined in the Company’s Annual Reports on Form 10K (the 10-K) for the
year ended December 31, 2007 and filed with the U.S. Securities and Exchange
Commission each year (such business, as described in the 10-K and as modified
each year in its subsequently filed 10-K and any and all other businesses that
after the date hereof, and from time to time during the Term, become material
with respect to the Company’s then-overall business, herein being collectively
refereed to as the “Business”); (ii) the

10



--------------------------------------------------------------------------------



 



Company is dependent on the efforts of a certain limited number of persons who
have developed, or will be responsible for developing the Company’s Business,
(iii) the Company’s Business is national in scope; (iv) Executive’s work for the
Company has given and will continue to give him access to confidential affairs
and proprietary information of the Company; (v) the covenants and agreements of
Executive contained in this Section 6 are essential to the business and goodwill
of the Company; and (vi) the Company would not have entered into this Agreement
but for the covenants and agreements set forth in this Section 6. Accordingly,
Executive covenants and agrees that:
     (a) So long as the Company has not breached this Agreement, at any time
during his employment with the Company and ending one (1) year following:
(i) termination of Executive’s employment with the Company (irrespective of the
reason for such termination); or (ii) payment of any Annual Salary in accordance
with Section 4 or 5 hereof (unless such termination is by the Company without
Cause and expressly excluding herefrom Section 5.4), whichever occurs last,
Executive shall not engage, directly or indirectly (which includes, without
limitation owning, managing operating, controlling, being employed by, giving
financial assistance to, participating in or being connected in any material way
with any person or entity other than the Company), anywhere in the United States
in: (A) the Business or (B) any material component of the Business; provided,
however, that Executive’s ownership as a passive investor of less than two
percent (2%) of the issued and outstanding stock of a publicly held corporation
shall not be deemed to constitute competition.
     (b) During and after the period during which Executive is employed,
Executive shall keep secret and retain in strictest confidence, and shall not
use for his benefit or the benefit of others, except in connection with the
business and affairs of the Company, all non-public confidential matters
relating to the Company and/or the Company’s Business, learned by Executive
heretofore or hereafter directly or indirectly from the Company (the
“Confidential Company Information”), including, without limitation, information
with respect to: (i) the strategic plans, budgets, forecasts, intended expansion
of product, service or geographic markets of the company and it’s affiliates;
(ii) sales figures, contracts agreements, and undertakings with or with respect
to the Company’s customers or prospective customers; (iii) profit or loss
figures; and (iv) then existing or then prospective customers, clients,
suppliers and sources of supply and customer lists, and shall not disclose such
Confidential Company Information to anyone outside of the Company except with
the Company’s express written consent and except for Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of Executive or is received from a third party not under
an obligation to keep such information confidential and without breach of this
Agreement by the Company. Notwithstanding the foregoing, this Section 6.1(b)
shall not apply to the extent that Executive is acting to the extent necessary
to comply with legal process; provided that in the event that the Executive is
subpoenaed to testify or to produce any information or documents before any
court, administrative agency or other tribunal relating to

11



--------------------------------------------------------------------------------



 



any aspect pertaining to the Company, he shall immediately notify the Company
thereof.
     (c) During the period commencing on the date hereof and ending two
(2) years following the later to occur of dates upon which Executive shall cease
to be an (i) employee or (ii) an “affiliate,” as defined in Rule 144 promulgated
under the Securities Act of 1933, and the rules and regulations promulgated
thereunder (as amended, the “1933 Act”), of the Company, Executive shall not,
without the Company’s prior written consent, directly or indirectly, solicit or
encourage to leave the employment or other service of the Company any employee
or independent contractor thereof or hire (on behalf of Executive or any other
person, firm, corporation or entity) any employee or independent contractor who
has voluntarily left the employment or other service of the Company within one
(1) year of the termination of such employee’s or independent contractor’s
employment or other service with the Company. During such a one (1) year period,
Executive will not, whether for his own account or for the account of any other
person, firm, corporation or other entity, intentionally interfere with the
Company’s relationship with, or endeavor to entice away from the Company any
person who during the Term is or was a customer or client of the Company.
     (d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by
Executive or made available to Executive concerning the Business of the Company,
including all Confidential Company Information, shall be the Company’s property
and shall be delivered to the Company at any time on request.
     6.2 Rights and Remedies upon Breach.
     (a) Executive acknowledges and agrees that any breach by him of any of the
provisions of Section 6.1 hereof (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if Executive breaches or threatens to commit a
breach of any of the provisions of Section 6.1 hereof, the Company shall have
the ability to seek the following rights and remedies, each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity (including,
without limitation, the recovery of damages):
     (i) The right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against

12



--------------------------------------------------------------------------------



 



violations, threatened or actual, and whether or not then continuing, of such
covenants.
     (ii) The right and remedy to require Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by him as the result of
any transactions constituting a breach of the Restrictive Covenants, and
Executive shall account for and pay over such Benefits to the Company and, if
applicable, its affected subsidiaries and/or affiliates.
     (b) Executive agrees that in any action seeking specific performance or
other equitable relief, he will not assert or contend that any of the provisions
of this Section 6 are unreasonable or otherwise unenforceable. Other than a
material breach of this Agreement, the existence of any claim or cause of action
by Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Restrictive Covenants.
     7.  Other Provisions.
     7.1 (a) IRC 409A. This Agreement is intended to meet the requirements of
Section 409A of the IRC, and shall be interpreted and construed consistent with
that intent. Notwithstanding any other provision of this Agreement, for purposes
of any provision of this Agreement providing for the payment of any amounts or
the provision of any benefits to the Executive hereunder that is considered to
be “deferred compensation” subject to Section 409A of the IRC upon or following
a termination of employment:
     (i) A termination of employment shall not be deemed to have occurred unless
such termination is also a “separation from service” within the meaning of
Section 409A of the IRC and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”
     (ii) If the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the IRC on the date of the Employee’s “separation from
service” (the “Separation Date”), then no such payment shall be made or
commenced and no such benefits shall be provided during the period beginning on
the Separation Date and ending on the date that is six months and one day
following the Separation Date or, if earlier, on the date of the Executive’s
death, if making such payment and providing such benefits during such period
would result in Executive being subject to the additional taxes imposed under
Section 409A(a)(1). The amount of any payment or benefit that would otherwise be
paid or provided to the Executive during this period shall instead be paid or
provided to the Executive on the first business day following the date that

13



--------------------------------------------------------------------------------



 



is six months and one day following the Separation Date or, if earlier, the date
of the Executive’s death.
     (iii) Payments with respect to reimbursements of expenses shall be made
promptly, but in any event on or before the last day of the calendar year
following the calendar year in which the relevant expense is incurred. The
amount of expenses eligible for reimbursement and the amount of in-kind benefits
provided during a calendar year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other calendar
year.
     (iv) Notwithstanding the forgoing provisions of this Section 7.1, if a
determination is made by the Company or the IRS that the payment of any amount
or the provision of any benefits to the Executive hereunder is subject to the
additional tax and interest imposed by Section 409A of the IRC, or any interest
or penalties with respect to such additional tax (collectively the “409A Tax”),
then Company shall make an additional payment to Executive (the “409A Tax
Restoration Payment”) in an amount that shall be sufficient to pay any 409A Tax,
all income taxes imposed on the 409A Tax Restoration Payment, any 409A Tax
imposed on the 409A Tax Restoration Payment, and any interest or penalties
imposed with respect to the 409A Tax or 409A Tax Restoration Payment, provided
that in no event shall the total 409A Tax Restoration Payments made under this
Section 7.1(d) exceed $50,000.
          (b) 280G; Parachute Payments. In the event that the Company
anticipates entering into a transaction that may result in a Change of Control
(as defined below) of the Company, the Company, to the extent reasonably
possible, shall undertake to have payments that would otherwise be “parachute
payments” with in the meaning of Section 280G(b)(2) (“Parachute Payments”) of
the IRC excluded, pursuant to the provisions of Section 280G(b)(5) from being
Parachute Payments. In the event that Parachute Payments, benefits and/or
distributions by the Company to or for the benefit of the Executive under this
Agreement or otherwise relating to the termination of the Executive’s employment
in connection with a Change of Control (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement of otherwise, including
any deemed amounts under the IRC resulting from the acceleration of vesting of
any stock or stock options) (the “Gross Payments”) constitute Parachute
Payments, and, if actually paid or distributed, would be subject to the excise
tax imposed by Section 4999 of the IRC, the aggregate amount of the Gross
Payments shall be increased in an amount (the “Additional Payment”) such that,
after the payment by the Executive of (i) applicable federal, state and local
income taxes on the Additional Payment and (ii) excise taxes on the Gross
Payments and Additional Payment, the Executive shall retain such Gross Payments
and the obligation to pay the applicable federal, state and local income taxes
on the Gross Payments.

14



--------------------------------------------------------------------------------



 



     7.2 Severability. Executive acknowledges and agrees that: (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement; and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions thereof.
     7.3 Duration and Scope of Covenants. If any court or other decision-maker
of competent jurisdiction determines that any of Executive’s covenants contained
in this Agreement, including, without limitation, any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of such provision, then, after such determination has become
final and unappealable, the duration or scope of such provision, as the case may
be, shall be reduced so that such provision becomes enforceable and, in its
reduced form, such provision shall then be enforceable and shall be enforced.
     7.4 Enforceability; Jurisdictions. Any controversy or claim arising out of
or relating to this Agreement or the breach of this Agreement that is not
resolved by Executive and the Company (or its subsidiaries or affiliates, where
applicable), other than those arising under Section 6 thereof, to the extent
necessary for the Company (or its subsidiaries or affiliates, where applicable)
to avail itself of the rights and remedies provided under Section 6.2 hereof,
shall be submitted to arbitration in New York, New York in accordance with New
York law and the procedures of the American Arbitration Association. The
determination of the arbitrator(s) shall be conclusive and binding on the
Company (or its subsidiaries or affiliates, where applicable) and Executive and
judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.
     7.5 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:
     (i) If to the Company, to:
BioScrip, Inc.
100 Clearbrook Road
Elmsford, New York 10523
Fax: (914) 460-1661
Attention: General Counsel
     with a copy to:
King & Spalding LLP

15



--------------------------------------------------------------------------------



 



1185 Avenue of the Americas
New York, New York 10036-4003
Fax: (212) 556-2222
Attention: Richard A. Cirillo
     (ii) If to the Executive, to:
Richard H. Friedman

     with a copy to:
Wechsler & Cohen LLP
17 State Street
15th Floor
New York, New York 10004
Fax: (212) 847-7955
Attention: David B. Wechsler, Esq.
Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
     7.6 Entire Agreement. Except as otherwise indicated, this Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto, including, without limitation, the Restated Employment Agreement
between the parties entered into as of November 29, 2006.
     7.7 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
     7.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
     7.9 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive and any purported assignment by
Executive

16



--------------------------------------------------------------------------------



 



in violation hereof shall be null and void. In the event of any sale, transfer
or other disposition of all or substantially all of the Company’s assets or
business, whether by merger, consolidation or otherwise, the Company (without
limiting the Executive’s rights under Section 5.3) may assign this Agreement and
its rights hereunder.
     7.10 Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding required by law, but
with respect to bonus compensation shall only withhold federal taxes at the
bonus, or supplemental rate, to the extent permitted by law.
     7.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
     7.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
     7.13 Survival. Anything contained in this Agreement to the contrary not
withstanding, the provisions of Sections 5, 6, 7.3 and 7.9, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 5, 6, 7.3 and 7.9), shall survive termination of this Agreement and
any termination of Executive’s employment hereunder.
     7.14 Existing Agreements. Executive represents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.
     7.15 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
     7.16 Mitigation. The Executive shall have no duty to mitigate, and any
compensation he may earn from a subsequent employer or entity shall not act as
an offset against the Company’s obligations to Executive under thus Agreement.
     7.17 Legal Fees. The Company agrees to pay $10,000 to Executive’s legal
counsel for their review and negotiation of this Agreement.

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

             
EXECUTIVE:
      THE COMPANY:    
 
      BIOSCRIP, INC.    
 
           
 
  By:        
/s/ Richard H. Friedman
 
Richard H. Friedman
      /s/ Barry A. Posner
 
Barry A. Posner    
 
      EVP & General Counsel    

18



--------------------------------------------------------------------------------



 



Exhibit A
For purposes of this Agreement, “Change of Control” means the occurrence of any
one of the following events:
     (a) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;
     (b) Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (i) by
the Company or any Affiliate or Subsidiary, (ii) by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Affiliate or
Subsidiary, (iii) by any underwriter temporarily holding securities pursuant to
an offering of such securities, (iv) pursuant to a Non-Qualifying Transaction,
as defined in paragraph (c), or (v) by any person of or group of Voting
Securities from the Company, if a majority of the Incumbent Board approves in
advance the acquisition of beneficial ownership of 30% or more of Company Voting
Securities by such person or group;
     (c) The consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting

19



--------------------------------------------------------------------------------



 



power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (ii) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 30% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (i), (ii) and
(iii) above shall be deemed to be a “Non-Qualifying Transaction”);
     (d) The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or the consummation of a sale of all or
substantially all of the Company’s assets; or
     (e) The occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

20